                                                                               300 Connell Drive | Suite 4100
                                                                         Berkeley Heights, New Jersey 07922
                                                                        Tel 973-646-7300 | Fax 973-646-7301


                                                                                          Writer’s Direct Dial:
                                                                                        MARK A. SALOMAN



MEMO ENDORSED
                                                                                             973-646-7305
                                                                                 msaloman@fordharrison.com


                                          February 13, 2020



  VIA ECF
    AND FAILLA_NYSDCHAMBERS@NYSD.USCOURTS.GOV

  Hon. Katherine Polk Failla, U.S.D.J.
  United States District Court for the Southern District of New York
  40 Foley Square, Room 2103
  New York, New York 10007

            Re:    Lynne Boyarsky v. New York University, Civ. A. No. 1:20-cv-00052
                   Plaintiff’s Motion to Remand And Stipulation Withdrawing Claims With
                   Prejudice

  Dear Judge Failla:

            This firm represents Defendant New York University (“NYU”) in the above-referenced
  matter.

          We write to respond to Plaintiff’s motion to remand the case to the New York State
  Supreme Court. (See ECF Nos. 9-10). Counsel for the parties conferred, and Plaintiff has
  agreed to withdraw her claims arising under Title VII of the Civil Rights Act of 1964, 42 U.S.C.
  §§ 2000e et seq. (“Title VII”) with prejudice. Accordingly, the parties submit the attached
  Stipulation for Your Honor’s consideration and approval. Upon entry of the attached Stipulation
  dismissing Plaintiff’s federal claims with prejudice, NYU will not oppose Plaintiff’s motion to
  remand.

        We thank Your Honor for consideration of this submission and remain available should
  any questions arise.

                                                   Respectfully submitted,

                                                   Mark A. Saloman
                                                   MARK A. SALOMAN
  MAS/JSR

  cc:       All Counsel of Record (via ECF)

  WSACTIVELLP:11231932.1




                                                                  www.fordharrison.com | www.iuslaboris.com
The Court is in receipt of Plaintiff's motion to remand this
case to the New York State Supreme Court (Dkt. #9); the parties'
stipulation dismissing Plaintiff's third cause of action, which
was the only federal claim in this case (Dkt. #11-1), which the
Court has now ordered; and Defendant's above letter indicating
that upon the entry of the stipulation of partial dismissal,
that Defendant would not oppose Plaintiff's motion to remand.
(Dkt. #11). This case now contains no federal claims.

Accordingly, it is hereby ORDERED that this case be REMANDED
back to New York State Supreme Court.



Dated: February 14, 2020          SO ORDERED.
       New York, New York



                                  HON. KATHERINE POLK FAILLA
                                  UNITED STATES DISTRICT JUDGE
